                         Case 19-25762-EPK              Doc 144     Filed 01/25/21    Page 1 of 1
Form ATYHRG


                                  United States Bankruptcy Court
                                              Southern District of Florida
                                                www.flsb.uscourts.gov
                                                                                          Case Number: 19−25762−EPK
                                                                                          Chapter: 7
In re:
South Atlantic Regional Center, LLC
Registered Agents, Inc. 7901 4 Street North Suite 300
St. Petersburg FL 33702
EIN: 27−2866806
                                                NOTICE OF HEARING
NOTICE IS HEREBY GIVEN that a hearing will be held before the Honorable Erik P. Kimball on 02/10/2021 at
10:30AM

by TELEPHONE through CourtSolutions LLC

To participate through CourtSolutions, you must make a reservation in advance no later than 3:00 p.m.,
one business day before the date of the hearing. Reservations should be arranged online at
https://www.court−solutions.com. If a party is unable to register online, a reservation may also be made
by telephone at (917) 746−7476.

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
hearings by TELEPHONE. Individuals not represented by counsel will be able to use the telephonic services
FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

[143] Motion for Payment of Expert, Cushman & Wakefield of Georgia, LLC, in the Amount of $13,500.
Filed by Trustee Scott N Brown (Brown, Scott)

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and shall
file a certificate of service to the extent required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities. Electronic
devices, including but not limited to cameras, cellular phones (including those with cameras), iPads, tablets,
pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are not permitted in
the courtroom, chambers or other environs of this court. These restrictions (except for cameras not
integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar identification card,
attorneys who have been authorized to appear by pro hac vice order and witnesses subpoenaed to appear in a
specific case. No one is permitted to bring a camera or other prohibited electronic device into a federal
courthouse facility except with a written order signed by a judge and verified by the United States
Marshal's Service. See Local Rule 5072−2.

Dated: 1/25/2021
                                                                  By: Scott N Brown
